YOUNG, J.,
dissenting
The trial court found that appellant placed appellee in fear of imminent physical harm by the threat of force in violation of R.C. 3113.31(A) (1) (b). On the night in question, appellant and appellee were arguing about a planned trip to Surf Cincinnati water park. During this argument appellant, who had previously assaulted appellee; stated "[w]hen I'm done with you you will be begging for mercy." Appellee then called her parents and asked them to come and get her and the two children, Melissa and Regina. When appellee's parents arrived Melissa was placed in their car. Appellant, however, was holding Regina down in bed and would not let her go. Appellee tried to get appellant to let go of Regina and then slapped him in the face. Instead of letting go, appellant took Regina and placed her in his car. Appellant put the car in reverse and began backing out. Appellee described the scene as follows:
»*** jje-he tried to run over me with the car. He was backing out and I was-and his door was open, the passenger side door was open, it's a two door, and my daughter was in it and she was trying to get out to come with me and he wouldn't let her out and he puts the car in reverse and backed up and the car would have hit me except the door caught the car next to it."
Appellee then stated that she feared appellant because he had struck her several times in the past.
Threat and threaten are not defined in the statute so we must look to their common, accepted meaning. Webster's Third New International Dictionary (1981), defines threat as the sign of the approach of something evil or unpleasant; to have a menacing appearance. Threaten is defined as the probable visitation of some evil or affliction. There is no requirement that threats be strictly oral. A threat can be made by word or deed or a combination of the two.
A finding of domestic violence and the issuance of a civil protection order under R.C. *5433113.31 is within the discretion of the trial court. Thomas v. Thomas (1988), 44 Ohio App. 3d 6, 8; Deacon v. Landers (June 14, 1990), Ross App. No. 1597, unreported. Thus, in order to reverse, this court would have to find an abuse of discretion. In light of the evidence concerning appellant's threat and his conduct with the car shortly thereafter, it is impossible for me to conclude that the trial court's finding of domestic violence under R.C. 3113.31(A) (1) (b) was "unreasonable, arbitrary or unconscionable" State v. Adams (1980), 63 Ohio St. 2d 151, 157. Accordingly, I find that the trial court's judgment should be affirmed, and thus I dissent.